DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments and arguments have been reviewed.     The examiner agrees with applicant’s assessment that the Link reference does not say “that the time step is determined based on each time segment having constant maximum charging/discharging powers and energy costs”.    However, applicant is directed to the claim language which states “subdividing an operating time interval... into a series of time segments, based on there being constant power conditions…”   This “based on there being” language does not imply that the time segments are based on any length of time where power cost or charge/discharge maximums can be executed, but rather that that the power cost and charge/discharge maximums are constant within each time segment – no matter how it is subdivided.    Applicant’s argues that Link does not show dividing the time segments based directly on the constant maximum charting/discharging and energy costs which could result in non-standard time intervals, but this is not what is claimed.   Link does show specific standard time segments where there are (read:  based on there being) constant maximum charging/discharging power and energy costs.    Link shows that these energy costs and the amount able to be charged (or discharged) during the time segment are states used in the creation of the graph search algorithm.
	Applicant is asked to review the claim language to clarify that the claim language reads in the same manner as the arguments presented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0043674 to DeBoer, III in view of “Optimisation Algorithms for the Charge Dispatch of Plug-in Vehicles Based on Variable Tariffs” by Link et al.
Referring to claim 1, DeBoer shows a method for determining an operating strategy for an electrical energy store, the method comprising the acts of: subdividing a charging time interval, which is available for charging the energy store, into a sequence of time segments (Figures 8A-8D and their associated discussion in paragraph 0061 show subdividing the future/overnight charging into hour blocks and having user preferences set for each time block to determine how/when to charge the EV.   
DeBoer shows the system having available power throughout the time intervals while different charging types and costs are available.); determining, for each time segment in the 
DeBoer does not specifically show where the subdividing of the time segments is based on constant charging power conditions being respectively present in each time segment, wherein the charging power conditions are a maximum charging/discharging power and the charging/discharging energy cost.   DeBoer does not show defining a network of operating points by defining corresponding paths connecting single operating points of the sequence of operating points arrays.
Link et al shows where the subdividing of the time segments is based on constant charging power conditions being respectively present in each time segment, wherein the charging power conditions are a maximum charging/discharging power and the charging/discharging energy cost.  Link further shows defining a network of operating points by defining corresponding paths connecting single operating points of the sequence of operating points arrays (page 6):
Discrete optimisation algorithms can solve optimisation tasks by graph search. If assumed that the battery only charges and discharges exactly 1 unit of energy, the system can only be in M+1 different states at every time step (M is the max. capacity of the battery). If there are tmax time steps, a graph of (M+1)*(tmax) nodes can be created, where each node represents a state and a time. Then edges are introduced which represent possible state transitions. Each edge can be assigned certain costs/gain which occur through this transition (e.g. costs for charging, gain for discharging). Finding an optimal plan can then be solved by finding the best path from an initial node at time 0 to a node at time tmax. This method is also used for similar optimisation problems of energy systems with different components e.g. combined heat and power (CHP) plants storage and heating system.

Regarding the term “maximum charging/discharging power”, this is not included in the base algorithm discussed in the Link document but is noted in the “possible add-ons” (section 3.7, page 13):
Different charging and feeding rates: basically, the list L must be modified to contain triples (li, pi, ei), where ei is now the amount of energy which can be obtained at time step li at price pi. Instead of having M elements, the list must now be truncated to contain at most M units of energy. We therefore do not just remove triples from the list, but also reduce the energy contained in the last triple. As before, the algorithm obtains the energy from the triples at the beginning of the list L, but now this energy may be divided over several tuples. So again, several triples may be removed from the list, or the energy contained in those triples may be reduced.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the time segmentation based on power and power cost as shown in Link as a way to segment the time of DeBoer because using segments based on a power condition would “provide the optimal charging and discharging strategies of the battery system” (Link, page 24) over the straight hourly charging shown in DeBoer.


Referring to claim 4, DeBoer shows wherein each of the operating points further indicates costs which are caused by the charging and/or discharging with the charging power indicated by the respective charging point (paragraph 0037 – “Examples of the charging cost structures 40 may include rapid charging at a higher charge rate of $3.10 (see FIG. 8A) or much balanced charging at a lower charge rate of $2.25 (see FIG. 8B) etc.”); wherein determining the plurality of sequences of operating points comprises determining, based on the costs indicated by 
Referring to claim 6, DeBoer shows wherein determining the plurality of sequences of operating points comprises, for a first time segment in the sequence of time segments, determining M subsequences of operating points running from a starting time segment or from an end time segment to a second time segment which adjoins the first time segment (Figures 8A-8D); and determining, based on the charging points for the first time segment and on the M subsequences of operating points, extended subsequences of operating points which run from the starting time segment or from the end time segment to the first time segment (for example, each of 8A-8D show subsequence hours from 6 PM through 7 AM).
Referring to claim 8, DeBoer shows further comprising the acts of: determining M cumulative partial costs for the M subsequences of operating points; determining, based on the operating points for the first time segment and on the M cumulative partial costs, cumulative partial costs for the extended subsequences of operating points; and selecting a subset of the extended subsequences of operating points based on the cumulative partial costs for the extended subsequences of operating points.   Examiner notes that this is the purpose of the optimization of costs done in the DeBoer application.  Each time window is scheduled to collectively minimize the cost of energy while providing the required charge to the vehicle as in paragraph 0023.
Referring to claim 12, DeBoer shows checking whether a first extended subsequence of operating points satisfies a secondary condition with respect to an amount of energy provided by 
Referring to claim 14, DeBoer/Link shows wherein the plurality of sequences of operating points are determined iteratively (paragraph 0055 shows iterative routines based on changing parameters), time segment by time segment, starting from at least one of a starting time segment and an end time segment in the sequence of time segments.  This graph search optimization shown in Link also meets this description.
Referring to claim 15, DeBoer shows wherein determining the limited number of possible charging powers comprises dividing a charging power interval into N possible charging powers, wherein the charging power interval is limited by a charging power which can be provided at most by a charging apparatus (maximum charging rate, paragraph 0005), and wherein N is less than or equal to 10 (paragraph 0005 shows a variety of charging powers, less than 10).
Referring to claim 16, DeBoer shows wherein the charging power conditions comprise at least one of: a maximum charging power which can be provided by a charging apparatus at a particular time for the purpose of charging the energy store, a maximum discharging power which can be made available to the charging apparatus at a particular time for the purpose of discharging the energy store, and energy costs which arise at a particular time for charging and/or discharging the energy store (paragraph 0008 – cost for the rate of charge).

Claims 2, 3, 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0043674 to DeBoer, III in view of “Optimisation Algorithms .
Referring to claims 2 and 3, DeBoer/Link does not specifically show where the operating points are determined by a Viterbi algorithm (which is a type of dynamic programming with regard to claim 2).     The use of a Viterbi algorithm for determining a charging schedule for electric vehicles and other energy storage sources is known from Anderson.  Anderson shows using Viterbi algorithm for forecasting future weather, energy prices, etc.  It would have been obvious to one of ordinary skill in the art to use a Viterbi algorithm as shown in Anderson for determining the sequence of operating points (schedule for charging) in the graph search algorithms of Link within the invention of DeBoer because Viterbi algorithms produce “better results and to reduce errors in the prediction” (paragraph 0152 of Anderson).
Referring to claim 5, DeBoer shows wherein each of the operating points further indicates costs which are caused by the charging and/or discharging with the charging power indicated by the respective operating point (paragraph 0037 – “Examples of the charging cost structures 40 may include rapid charging at a higher charge rate of $3.10 (see FIG. 8A) or much balanced charging at a lower charge rate of $2.25 (see FIG. 8B) etc.”); wherein determining the plurality of sequences of operating points comprises determining, based on the costs indicated by the operating points, a plurality of cumulative costs for the corresponding plurality of sequences of operating points; and wherein selecting the sequence of operating points for the operating strategy comprises selecting the sequence of operating points from the plurality of sequences of operating points as the operating strategy based on the plurality of cumulative costs(paragraph 0023 – “control the total kWh consumed and the cost of charging”).

Referring to claim 9, DeBoer shows further comprising the acts of: determining M cumulative partial costs for the M subsequences of operating points; determining, based on the operating points for the first time segment and on the M cumulative partial costs, cumulative partial costs for the extended subsequences of operating points; and selecting a subset of the extended subsequences of operating points based on the cumulative partial costs for the extended subsequences of operating points.   Examiner notes that this is the purpose of the optimization of costs done in the DeBoer application.  Each time window is scheduled to collectively minimize the cost of energy while providing the required charge to the vehicle as in paragraph 0023.

With regard to claims 10 and 11, Link shows determining transition costs for a transition from a operating point in the second time segment to a operating point in the first time segment, wherein the cumulative partial costs for the extended subsequences of operating points are also determined based on the transition costs, and wherein the transition costs depend on costs of changing the charging power (For example, section 4.1 – discharge costs are figured into the total costs of transition based on battery degradation).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117